DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kuge et al. (JP2001247135, hereinafter ‘Kuge’).
Kuge discloses a self-standing packing bag with a spout comprising: a trunk section which is formed in a cylindrical shape and of which an upper end is closed (5, Fig. 1); a bottom section which is attached to a lower portion of the trunk section (6); and a spout which is attached to an upper end of the trunk section (17), wherein the bottom section is formed by a bottom member that is half folded at a fold line (Figs. 8, 13) and is attached to an inside of the lower portion of the trunk section such that the fold line faces upward (Figs. 8, 13), wherein an extending direction of the fold line of the bottom section and a closing direction of the upper end of the trunk section intersect each other on a horizontal projection plane (Fig. 8 (s4)), and wherein side end portions of two regions of the bottom member divided by the fold line are planarly bonded to an inside of the trunk section in an overlapping state (Fig. 8, overlapping side edges).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kuge et al. (JP2001247135, hereinafter ‘Kuge’) as applied to claim 1 above, and further in view of Savage et al. (US 7357276, hereinafter ‘Savage’).
Kuge discloses all limitations of the claim(s) as detailed above except does not expressly disclose the check valve as claimed.
However, Savage teaches providing a pour spout with a check valve function (col. 4, ll. 42-47) as claimed.
At the time of the invention, it would have been obvious to a person having ordinary skill in the art to add the check valve taught by Savage to the spout taught by Kuge, in order to allow liquid to be dispensed while preventing air from entering the bag as taught by Savage (col. 5, ll. 15-20).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER N. HELVEY whose telephone number is (571)270-1423. The examiner can normally be reached Monday-Friday 10am-7pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Newhouse can be reached on 571-272-4544. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PETER N HELVEY/Primary Examiner, Art Unit 3734                                                                                                                                                                                                        
December 5, 2022